 1   MESCH CLARK ROTHSCHILD
 2   259 North Meyer Avenue
     Tucson, Arizona 85701
 3   Phone: (520) 624-8886
     Fax: (520) 798-1037
 4
     Email: fpetersen@mcrazlaw.com
 5          irothschild@mcrazlaw.com
            awinkelman@mcrazlaw.com
 6          ecfbk@mcrazlaw.com
 7
     By:     Frederick J. Petersen, # 19944
 8           Isaac D. Rothschild, #25726
             D. Alexander Winkelman, # 34120
 9
             22003-2
10
     Attorneys for Debtors
11
12                      IN THE UNITED STATES BANKRUPTCY COURT

13                              FOR THE DISTRICT OF ARIZONA
14
     In re                                        Chapter 11
15
     DAVID K. CROWE and                           No. 4:19-bk-04406-BMW
16   COLLEEN M. CROWE,
17                                                MOTION TO APPROVE SETTLEMENT
                                 Debtors.         BETWEEN BANKRUPTCY ESTATE
18                                                AND USAA RE: PLAN TREATMENT
19                                                CLASS 3 RESIDENCE

20
21           Pursuant to Fed. R. Bankr. P. 9019, counsel for David and Colleen Crowe (the
22   “Debtors”), seek entry of an order approving a settlement between the Debtors’ Estate and
23   USAA Federal Savings Bank (“USAA”), an oversecured creditor, resolving treatment of the
24   USAA Class 3 Claim. USAA has already agreed to the treatment of their Class 4 Claim. The
25   Debtors would provide an immediate payment of $2,215.93 to USAA and USAA will agree
26   to the treatment proposed in the Debtors’ Plan of allowing the claim at $120,694.57 and


Case 4:19-bk-04406-BMW       Doc 184 Filed 10/24/19 Entered 10/24/19 09:19:43         Desc
                              Main Document    Page 1 of 5
 1   amortizing the remaining loan over fifteen years at 5.5%. The payment of $2,215.93 will be
 2   wired to the Trust account for USAA’s counsel subject to release upon approval of this
 3   Settlement.
 4          The Debtors, in their business judgment, believes that entering into such a transaction
 5   is in the best interest of the Estate as it prevents delays and costs associated with USAA and
 6   the Debtors dealing with interest rate issues as part of the Confirmation hearing.
 7   I.     FACTUAL & PROCEDURAL HISTORY
 8          A.     On April 12, 2019 (the “Petition Date”), the Debtors filed a petition for relief
 9   under Chapter 11 of the Bankruptcy Code.
10          B.     On the Petition Date and as of the date of this Motion, the Debtors’ principal
11   residence is located at 3650 W. Camino Christy, Tucson, AZ 85742 (“Residence”).
12          C.     USAA has a second position mortgage on the Residence from a Home Equity
13   Line of Credit (“HELOC”).
14          D.     USAA is an oversecured creditor.
15          E.     As of the Petition Date, the HELOC had an adjustable rate mortgage with a
16   floating rate of 0.5% over the Wall Street Journal prime rate, but never less than 4.49% and
17   no cap on the maximum rate.
18          F.     The Wall Street Journal prime rate is currently 5%.
19
20   II.    MATERIAL TERMS OF THE SETTLEMENT
21          The Debtors would provide an immediate payment of $2,215.93 to USAA and
22   USAA will agree to the treatment proposed in the Debtors’ Plan of allowing the claim at
23   $120,694.57 and amortizing the remaining loan over fifteen years at 5.5%. The payment of
24   $2,215.93 will be wired to the Trust account for USAA’s counsel subject to release upon
25   approval of this Settlement.
26

Case 4:19-bk-04406-BMW       Doc 184 Filed 10/24/19
                                               2     Entered 10/24/19 09:19:43            Desc
                              Main Document    Page 2 of 5
 1   III.      THE SETTLEMENT IS IN THE BEST INTEREST OF THE ESTATE
 2             This settlement is in the best interest of the Estate under the Ninth Circuit factors for
 3   approving a compromise pursuant to Fed. R. Bankr. P. 9019. A & C Properties, 784 F.2d
 4   1377, 1381 (9th Cir. 1986); In re Pacific Gas and Elec. Co., 304 B.R. 395, 417 (Bankr. N.D.
 5   Ca. 2004). Those factors include: (1) the probability of success in the litigation, (2)
 6   difficulties to be encountered in the matter of collection, (3) the complexity of litigation,
 7   inconvenience and delay, and (4) the interest of creditors and deference to their views.
 8                                    A & C PROPERTY FACTORS
 9             A.     Merits
10             This settlement results in the stipulated setting of a fixed rate mortgage at the current
11   rate of the adjustable rate mortgage. “The appropriate rate to yield present value should be
12   determined by adjusting the prime rate by risk factors, generally in the range of 1.5% to
13   3%.” In re Red Mountain Machinery Co., 448 B.R. 1, 9-10 fn. 17 (Bankr. D. Ariz. 2011)
14   citing Till v. SCS Credit Corp., 541 U.S. 465 (2004); see e.g. In re GAC Storage El Monte,
15   LLC, 489 B.R. 747, 763 (Bankr. N.D. Ill. 2013). The current prime rate is at 5% as a result
16   the Debtors are locking in a better fixed rate through stipulation than they may be able to do
17   through a contested confirmation. The Debtor is making a one time payment to compensate
18   USAA for allowable claims and potential interest rate losses.
19             B.     Collection
20             This factor is inapplicable. The Debtor is not seeking to collect from USAA.
21             C.     Complexity and Cost of Litigation
22                    This settlement is in the best interest of the Estate as an oversecured creditor
23   USAA is entitled to attorneys’ fees related to the dispute the amount of $2,215.93 is
24   reasonable as either a yield return or to compensate USAA for the costs of the bankruptcy
25   filing.
26

Case 4:19-bk-04406-BMW           Doc 184 Filed 10/24/19
                                                   3     Entered 10/24/19 09:19:43            Desc
                                  Main Document    Page 3 of 5
 1          D.     Interests of Creditors
 2                 The creditors’ interests are served by this settlement because it provides a
 3   fixed rate on a secured claim without incurring unnecessary administrative fees or additional
 4   amounts added to the secured claim.
 5                 The Debtor asserts the only three applicable A&C Properties factors favor this
 6   settlement.
 7   IV.    ORDER WITHOUT FURTHER NOTICE
 8          Pursuant to Rules 2002 and 9019 of the Fed. R. Bankr. P. and the Judge’s published
 9   Procedures, an order approving this compromise may be entered without further order of the
10   Court if no party objects to the settlement on or before November 18, 2019, which date is
11   not less than 25 days from the notice of this Motion.
12     ANY PARTY WISHING TO OBJECT TO THIS MOTION SHALL FILE SUCH
      OBJECTION AND THE REASONS FOR THE OBJECTION WITH THE COURT
13
        ON OR BEFORE NOVEMBER 18, 2019 AND MAIL THE OBJECTION TO
14   COUNSEL FOR THE DEBTORS: ISAAC D. ROTHSCHILD, 259 N. MEYER AVE.,
     TUCSON, ARIZONA 85701. IF ANY OBJECTIONS ARE RECEIVED, COUNSEL
15   FOR THE DEBTORS SHALL SET THE MOTION FOR HEARING BEFORE THE
16                                COURT.
     V.     RELIEF REQUESTED
17
            The Trustee requests an order from the Court pursuant to Rule 9019 of the Fed. R.
18
     Bankr. P. approving the settlement between the Debtors and USAA with regard to the Class
19
     3 Plan Treatment.
20
21
     DATED: October 24, 2019                         MESCH CLARK ROTHSCHILD
22
23
                                                     By      s/Isaac D. Rothschild, #25726
24                                                           Frederick J. Petersen
                                                             Isaac D. Rothschild
25                                                           D. Alexander Winkelman
26                                                           Attorneys for Debtors

Case 4:19-bk-04406-BMW       Doc 184 Filed 10/24/19
                                               4     Entered 10/24/19 09:19:43           Desc
                              Main Document    Page 4 of 5
 1   Notice of Electronic Filing (“NEF”)
     electronically served on the date of filing
 2   upon the registered CM/ECF Users herein
     as evidenced by the NEF.
 3
 4   COPIES served as indicated below on October 24, 2019:

 5    Synchrony Bank                               Turbine Powered Technology, LLC
      c/o PRA Receivables Management, LLC          c/o Its Managing Member, Ted McIntye, II
 6                                                 298 Louisiana Road, Port of West St. Mary
      PO Box 41021
      Norfolk, VA 23541                            Franklin, LA 70538
 7
      Email: claims@recoverycorp.com               Email: legal@marineturbine.com
 8                                                 Email: ted@marineturbine.com
                                                   Member, Committee of Unsecured Creditors
 9    Tucson Embedded Systems                      Lindsay Brew
      Attn: Dennis Kenman                          Miller, Pitt, Feldman & McAnally
10    5620 N. Kolb Rd., Ste 160                    One S. Church Ave., Ste 900
      Tucson, AZ 85750                             Tucson, AZ 85701
11    Email: contracts@tucsonembedded.com          Email: lbrew@mpfmlaw.com
      Member, Committee of Unsecured Creditors     Member, Committee of Unsecured Creditors
12
13
14   26N9572

15
16
17
18
19
20
21
22
23
24
25
26

Case 4:19-bk-04406-BMW        Doc 184 Filed 10/24/19
                                                5     Entered 10/24/19 09:19:43         Desc
                               Main Document    Page 5 of 5
